Citation Nr: 0030683	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  94-00 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1. Entitlement to an increased (compensable) disability 
evaluation for residuals of a shell fragment wound of the 
right hand, with a fracture of the index metacarpal.

2. Entitlement to a compensable disability evaluation in 
accordance with the provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


REMAND

The appellant served on active duty from October 1973 to May 
1974 and from January 1991 to May 1991.  He also served as a 
member of a Reserve component of the Armed Forces.

This case was remanded by the Board of Veterans' Appeals 
(Board) in February 1996 and June 1998.  Several reasons for 
remanding the case were identified, including the fact that 
examinations conducted in 1992, 1993, and after the first 
remand in 1996, were incomplete.  It was noted in the June 
1998 remand that the Board had sought an examination in part 
because the etiology of scarring of the veteran's hand was 
not clear.  Such a question became important in this case 
when a January 1993 examiner indicated that one of the scars 
noted on examination of the hand was painful, suggesting that 
there might be a basis for awarding a compensable rating 
under 38 C.F.R. § 4.118 (Diagnostic Code 7804).  
Consequently, in order to ascertain whether such a basis for 
an award of compensation existed, an examination which 
described service-connected scarring and its symptomatology 
was required.  Such an action was consistent with the mandate 
that VA assist the veteran in developing facts pertinent to 
his appeal.  See, e.g., Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

An examination was conducted by VA in August 1999, presumably 
in response to the Board's 1998 remand; however, the examiner 
limited the clinical findings to the veteran's feet.  It was 
noted that there were no cutaneous lesions anywhere except on 
the dorsum of the feet and ankles; however, there was no 
reference to scarring.  The RO thereafter took steps to have 
the veteran examined again, but the veteran did not report 
for the examination.

With regard to the veteran's failure to report, VA 
regulations specifically provide that:

	When entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, 
or reexamination, . . . [and] the examination 
[was] scheduled in conjunction with an 
original compensation claim, the claim shall 
be rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with . . . a claim for increase, 
the claim shall be denied.

38 C.F.R. § 3.655(a), (b) (2000).  

In this case, the veteran has appealed from a rating decision 
that awarded service connection and assigned an original 
rating of zero percent.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In Fenderson, the United States Court of Appeals for 
Veterans Claims (Court) distinguished original ratings and 
claims for increased ratings, noting that the distinction can 
be important in terms of determining the evidence that can be 
used to decide whether the original rating was erroneous.  
Fenderson, at 126.  Since the veteran has appealed from the 
May 1992 decision, which was the original rating decision, 
the Board finds that those provisions of 38 C.F.R. § 3.655 
apply which require that the claim be rated on the basis of 
the evidence of record when the examination was scheduled in 
conjunction with an original compensation claim.  In this 
regard, the Board notes that this is the first time that the 
veteran has been expressly notified that his failure to 
report for the examination will result in his claim being 
rated in this manner.  Additionally, he has not yet been 
afforded an opportunity to present argument and/or evidence 
on the matter of why he failed to report for the examination 
as scheduled; nor has he been provided a statement of the 
case (SOC) or supplemental statement of the case (SSOC) with 
respect to the provisions of 38 C.F.R. § 3.655.  

The Court has held that, when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the SOC and/or SSOC provided to the 
claimant fulfills the regulatory requirements.  See 38 C.F.R. 
§ 19.29 (2000).  If not, the matter must be remanded to the 
RO to avoid prejudice to the claimant.  Bernard v. Brown, 
4 Vet.App. 384, 393 (1993).  Consequently, to ensure him full 
due process of law and avoid the possibility of prejudice, 
the Board will remand the matter to the RO.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
his representative and notify them of the 
provisions of § 3.655 and the need to 
show good cause for failing to report to 
VA examinations.  The veteran should be 
given opportunity to submit evidence and 
argument on this point, and opportunity 
to address this question at a hearing.  
Documentation of this notice should be 
associated in the file.  Any response 
should be associated with the claims 
file.  

2.  Thereafter, the RO should address 
the veteran's claim in the context of 
§ 3.655.  If the RO finds good cause for 
his failure to report to previously 
scheduled examinations, the RO should 
undertake development of the medical 
evidence by rescheduling the examination 
in accordance with instructions set 
forth in the Board's last remand.  Any 
further assistance to the veteran deemed 
appropriate in accordance with the 
Veterans Claims Assistance Act of 2000 
should be provided.  

3.  If any benefit sought remains 
denied, the RO should issue a SSOC to 
the veteran and his representative.  The 
SSOC should contain a recitation of 
38 C.F.R. § 3.655 and explanation of its 
application in this case.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice; however, he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


